Citation Nr: 0112928	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-30 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to March 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision denied service 
connection for the cause of the veteran's death, entitlement 
to dependency and indemnity compensation under 38 U.S.C. 
§ 1318, and educational benefits under 38 U.S.C. Chapter 35.  
In her March 1997 notice of disagreement, the appellant 
responded disagreeing with the decision denying benefits 
because the veteran did not die from a service related 
condition.  Even affording the notice of disagreement a 
liberal construction, the appellant did not disagree with the 
denial of benefits under 38 U.S.C. § 1318 or Chapter 35.  
Therefore, claims for benefits under 38 U.S.C. § 1318 or 
Chapter 35 are not before the Board.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  See also Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Black v. West, 
11 Vet. App. 15 (1998); Shockley v. West, 11 Vet. App. 208 
(1998).  

The case was previously before the Board in June 1999, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in November 1996, at age 83.  The 
immediate cause of death was cerebral vascular attack due to 
atherosclerotic carotid disease.  

3.  The veteran's atherosclerotic disease was not present 
during service or manifest within one year of his final 
separation from service.  

4.  At the time of the veteran's death the only disability for 
which service connection had been established was severe 
involutional melancholia, rated as 70 percent disabling.  

5.  There is no competent evidence of a causal or contributory 
relationship between the veteran's service-connected 
disability and the conditions that led to his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service or which 
could be presumed to have been incurred in service did not 
cause death or contribute substantially or materially to cause 
the veteran's death.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act (VCAA) of 2000 was 
enacted.  Among other things, this new law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The RO did not consider the 
appellant's claim under VCAA, but the Board finds that the 
appellant would not be prejudiced by further adjudication of 
the claim by the Board.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
The application for benefits based on service connection for 
the cause of the veteran's death is complete.  The rating 
decision, statement of the case, and supplemental statement 
of the case adequately informed the appellant and her 
representative of the evidence that was necessary to 
substantiate the claim, the evidence which had already been 
received and associated with the claims folder, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence  (including private records) which the 
appellant adequately identified and authorized VA to obtain.  
Furthermore, all relevant Federal government records 
including VA medical records as well as service medical 
records have been obtained and associated with the claims 
folder.  The RO has also obtained an appropriate medical 
opinion.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).   

The Board finds that VA has completed its duties to develop 
evidence in this claim in accordance with VCAA and all 
applicable law, regulations and other procedural guidelines.  
See 38 C.F.R. § 3.103 (2000).  Neither the appellant nor the 
representative has asserted specific development that should 
be pursued or the existing of any other pertinent evidence 
that should be obtained prior to a decision by the Board.  As 
the record is complete, no reasonable possibility exists that 
any further delay in adjudication would aid in substantiating 
the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the Board finds no need to remand the claim for 
the sole purpose of informing the appellant of the enactment 
of VCAA.  It would not abridge her rights under VCAA for the 
Board to proceed to review the appeal at this time.   

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Consequently, a claim for 
service connection requires evidence of a disability, 
evidence of disease or injury during service, and evidence 
relating the disability to the disease or injury during 
service.  Further, the evidence must be competent.  That is, 
an injury during service may be verified by medical or lay 
witness statements; however, the presence of a disability 
requires a medical diagnosis; and, where an opinion is used 
to link the disorder to a cause during service, a competent 
opinion of a medical professional would be required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Arteriosclerosis, as well as cardiovascular renal disease, 
including hypertension, may be presumed to have been incurred 
during active military service if it becomes manifest to a 
degree of 10 percent or more within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability that is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly, with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

Service connection for the cause of the veteran's death may 
be granted if a service-connected disability contributed 
substantially or materially to his death.  38 C.F.R. 
§ 3.312(c) (2000).  

Background

The death certificate shows that the veteran died at a 
private hospital in November 1996, at age 83.  There was no 
autopsy.  The immediate cause of death was listed as cerebral 
vascular attack due to atherosclerotic carotid disease.  No 
other contributing cause was reported.  The death certificate 
was signed by Joel C. Silverfield, M.D.

At the time of the veteran's death the only disability for 
which service connection had been established was severe 
involutional melancholia, which had been rated as 70 percent 
disabling since 1974.  

It is not contended nor does the evidence show that the fatal 
disorders were present during service or manifested to a 
degree of 10 percent or more in the year following active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

The service medical records do not show chronic 
arteriosclerotic or cardiovascular disease.  38 U.S.C.A. 
§ 3.303(b) (2000).  The veteran had psychiatric 
hospitalization during service.  On admission in February 
1945, his vascular system was normal with a blood pressure 
with normal limits.  (See 38 C.F.R. Part 4, Code 7101, Note 
(1) (2000).)  

On an April 1946 VA examination, blood pressure was within 
normal limits.  There was pressure around the heart and 
pounding and flutter.  The vessels of the neck were 
prominent.  On palpation, there were increased beats.  
Auscultation disclosed increased sounds.  However, an 
electrocardiogram was within normal limits and there was no 
diagnosis of arteriosclerotic or cardiovascular disease.  
There is no post service medical evidence or opinion 
reflecting the presence of continuos symptoms which would 
tend to link the fatal disability to the veteran's period of 
military service.  See 38 C.F.R. § 3.303(b) (2000); Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  

The appellant contends that the service-connected disability 
interfered with the veteran's control of his blood pressure 
and contributed to his fatal stroke.  

There is one piece of evidence to support that assertion.  

In a letter dated in March 1997, Dr. Silverfield stated that 
the veteran had been under his care for several years for the 
treatment of chronic lung disease.  During that time, he had 
significant depression.  Due to the nature of his depression, 
he did not take medication regularly and was not prone to 
come to the doctor for treatment, as he should.  Due to the 
ups and downs of his mental condition, the veteran's blood 
pressure would be elevated.  He did not always treat himself 
with medication for his blood pressure and other problems, as 
he should have.  He ended up having a major cerebrovascular 
attack that resulted in his death.  The doctor concluded that 
the veteran's long term depression or involutional 
melancholia did contribute significantly to his death.  

In March 1997, the veteran's former employer wrote praising 
the veteran and the appellant and asking that her needs be 
considered.  VA must make its determinations in accordance 
with the applicable law and regulations.  This letter did not 
provide any evidence to support the claim in accordance with 
the applicable law and regulations.  

The remainder of the evidence is against the claim.  

VA examinations in 1946, 1948, 1951, 1953, and 1956 show that 
the veteran's psychiatric symptoms were present; however, 
there is no indication that the veteran was not taking care 
of himself.  

On VA psychiatric examination in February 1975, the veteran 
was profoundly depressed.  However, he was neatly dressed, 
friendly, cooperative, coherent, relevant and oriented.  His 
memory was intact.  His judgment was good.  He had 
considerable insight.  This report shows the veteran was 
taking care of himself and there was no evidence that his 
psychiatric disability impaired self-care functions.  

Also on VA examination in February 1975, there were diagnoses 
of arteriosclerotic peripheral vascular disease and 
arteriosclerotic heart disease.  It was noted that the 
veteran had been treated with an aortoiliac arterectomy in 
1972.  

Dr. Silverfield's notes were obtained.  They confirmed 
treatment, beginning in April 1990.  Notes through March 1996 
show treatment for varying disabilities.  There were problems 
related to the side effects of some medications; however, 
there was no report of non-compliance with the medication 
regimen.  The note dated in October 1996 shows the veteran 
had been hospitalized with a stroke and had right 
hemiparesis.  The veteran was placed on Coumadin.  The doctor 
was concerned that the veteran was not getting his therapy at 
home.  The doctor stated that the veteran said that he was 
getting his therapy, but it was not clear what was going on.  
A need for follow up was noted.  The case was discussed at 
length with the veteran's son.  

The claims folder contains other medical records dealing with 
the veteran's prostate and other conditions.  There is no 
indication that the veteran's service-connected psychiatric 
disability interfered with the treatment of any of these 
disorders, through avoiding treatment, non-compliance with 
medication, or any other means.  

VA clinical records for December 1995 show elevated systolic 
and diastolic blood pressure readings.  In February 1996, the 
veteran had an elevated systolic blood pressure reading, but 
it was stated that it was usually within the normal range.  
Systolic blood pressure was elevated in May 1996 and the 
veteran said that he would follow-up with his private doctor.  
In August 1996, the systolic blood pressure was elevated.  
The veteran said that it was usually with a normal range.  He 
was advised to monitor his blood pressure more frequently and 
to consult his family or VA physician.  

Private hospital records show the veteran was admitted for 
approximately 4 days in September 1996 because of a stroke.  
He had mild right hemiparesis.  Pertinent diagnoses were 
cerebrovascular accident; occlusion stenosis of the carotid 
artery with cerebral infarction; hypertension.  There was no 
diagnosis of a psychiatric disorder.  The report did not 
indicate any current manifestations of the service-connected 
psychiatric disability.  It did not indicate that the 
psychiatric disability caused any problems or interfered with 
treatment.  There was a comment that the veteran did have a 
previous history of hypertension, which had generally been 
well controlled.  It had been somewhat intermittent in 
nature.  

In the September 1996 hospital consultation of Jonathan B. 
Warach, M.D., it was noted that a computerized axial 
tomography scan of the brain showed diffuse atrophy and small 
lacunae in the left extreme capsule.  Neurologic examination 
disclosed coherent, grammatical and fluent speech except for 
occasional word finding difficulties.  Naming was impaired 
for relatively simple items.  Repetition was also impaired 
and limited.  There was right homonymous hemianopsia, some 
intermittent right hemifacial muscle spasm and right 
hemiparesis.  He needed assistance rising, was unstable 
sitting and severely unsteady standing.  The impression was 
an acute stroke.  It was the doctor's opinion that the 
findings, especially the carotid bruit, probably correlated 
with carotid ischemia.   

The veteran was readmitted to the private hospital in late 
October 1996 because of a left side cerebrovascular accident 
with severe right-sided hemiparesis and aphasia.  

The October 1996 consultation with Dr. Warach relates that 
the veteran was recommended to be on Coumadin until 
reassessment over approximately 6 weeks.  At which time 
further testing and surgery would be considered.  He returned 
to the hospital the day before admission, with weakness and 
slurred speech.  A computerized axial tomography scan of the 
brain showed hyperlucency without bleed or mass effects.  He 
was stable and was sent home on Coumadin.  Apparently, he had 
stopped Coumadin 3 weeks earlier for unknown reasons.  After 
returning home, he developed garbled speech, inability to 
talk and weakness on the right side.  

He was readmitted.  The impression was acute stroke, left 
hemisphere, most likely large in size involving the middle 
cerebral artery territory in the parietal lobe with findings 
which included global aphasia, right homonymous hemianopsia, 
left gaze preference and dense spastic right hemiplegia.  It 
was commented that the stroke occurred despite medical 
treatment and was undoubtedly associated with and produced by 
his severe left internal carotid disease, which had already 
produced previous stroke symptoms along with severe risk 
factors for stroke.  

The hospital report shows the veteran followed a downhill 
course and expired in early November 1996.  The death 
diagnoses were occlusion, multiple bilateral precerebral 
arteries with cerebral infarction; urinary tract infection; 
aspiration pneumonia; chronic bronchitis; malignant neoplasm 
of the prostate; global aphasia and right hemiparesis; 
hypertension; and Friedlander's bacillus source of infection.  
There was no diagnosis of a psychiatric disorder.  The report 
did not indicate any current manifestations of the service-
connected psychiatric disability.  It did not indicate that 
the psychiatric disability caused any problems or interfered 
with treatment.  

In January 2001, a physician with the Veterans Health 
Administration reviewed the file and expressed an opinion.  
He found no compelling evidence of the prevention of timely 
diagnosis or treatment of the veteran's fatal stroke or heart 
disease.  There was no evidence that the veteran was not 
reliably taking his medication or complained of significant 
depressive symptoms after 1994.  The appellant was notified 
of this opinion and expressed her disagreement in comments 
received in February 2001.  


Analysis

The appellant asserts two assumptions in claiming that the 
service-connected psychiatric disability contributed to the 
veteran's death; first, that the psychiatric disability 
caused the veteran to stop taking his medication; and second, 
that stopping medication caused the stroke.  The medical 
records prior to the veteran's death do not show any 
significant psychiatric symptoms; although they do disclose 
organic changes including atrophy of the brain, with 
extensive neurologic sequelae.  It would be contrary to the 
evidence to speculate that alleged behavioral deficits, such 
as failing to take medication, were due to the psychiatric 
disability rather than the organic brain deficits.  As to 
whether stopping or irregularly taking medication contributed 
to death, the opinion of the private neurologist is on point 
and unequivocal that the stroke occurred despite medical 
treatment and was undoubtedly associated with and produced by 
the veteran's severe left internal carotid disease which had 
already produced previous stroke symptoms along with severe 
risk factors for stroke.  

The regulation notes that there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2000).  Here, there is no 
credible evidence that the service-connected disability 
affected a vital organ, either directly or through inadequate 
medication.  There is no evidence that the service-connected 
disability was of itself of a progressive or debilitating 
nature.  Rather, the evidence affirms that the primary cause 
of death was, by its very nature, so overwhelming that 
eventual death could be anticipated irrespective of 
coexisting conditions.  

The preponderance of the evidence, as discussed above, 
establishes that the veteran died of a cerebral vascular 
attack due to atherosclerotic carotid disease and that the 
service-connected involutional melancholia did not contribute 
to his demise.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

 

